Detailed Action
This is a non-final Office action in response to communications received on 2/7/2019.  Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
The drawings filed on 2/7/2019 are acknowledged.

Examiner Note 
2.	In view of applicant’s own published specification, in particular paragraph [0016] the “computer readable storage medium/s excludes a transitory signals per se and the office interpreted the computer readable storage medium/s recited on claim 17 as a “non-transitory computer storage mediums”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7-8, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2016/0197772 A1), in view of Cohn (US 2017/0310747 A1).
 Regarding claim 1, Britt teaches the limitations of claim 1 substantially as follows:
A method comprising: 
interrogating, by a hardware interrogator in a terminal, an Internet of Things Smart Device (IoTSD), (Britt; Paras. [0029] & [0097]: collecting (i.e. interrogating), by a IOT hub via sensors equipped to a IOT device (i.e. by a hardware interrogator in a terminal), user behavior with respect to IOT devices (i.e. IoTSD))
wherein the IoTSD is an off-line device that is associated with a physical product, and wherein the IoTSD comprises: (Britt; Paras. [0028]-[0030] & [0097]: the IOT devices may be connected by a local connection (i.e. off-line) and capable of having physical measurable traits (i.e. associated with a physical product))
a cryptographic processor, and (Britt; Paras. [0042]-[0043]: A microcontroller included in the sensors which encrypt communications (i.e. cryptographic processor))
one or more state sensors that monitor a state of the physical product; (Britt; Paras. [0029] & [0097]: sensors equipped to a IOT device (i.e. one or more state sensors), which monitor actions of IOT devices (i.e. state of the physical product))
detecting, by the hardware interrogator, an event that is described by an encrypted entry in the IoTSD,  (Britt; Paras. [0029], [0042]-[0043], [0097] & [0130]-[0131]: collecting (i.e. detecting), by a IOT hub via sensors equipped to a IOT device (i.e. by a hardware interrogator in a terminal), user behavior or commands with respect to IOT devices (i.e. an event) contained in an encrypted IoT device packet (i.e. encrypted entry in the IoTSD))
wherein the encrypted entry is encrypted by the cryptographic processor in the IoTSD; and (Britt; Paras. [0042]-[0043] & [0130]-[0131]: An encrypted transmission (i.e. encrypted entry) is encrypted using the microcontroller)
Britt does not teach the limitations of claim 1 as follows:
transmitting, from the terminal to a blockchain, a transaction that describes the event that is detected by the hardware interrogator 
wherein the blockchain adds the transaction to a blockchain that is dedicated to the physical product, and 
wherein the blockchain establishes a state of the physical product.  
However, in the same field of endeavor, Cohn discloses the limitations of claim 1 as follows:
transmitting, from the terminal to a blockchain, a transaction that describes the event that is detected by the hardware interrogator (Cohn; Paras. [0002]-[0003] & [0014]: transmitting, from a sensor (i.e. terminal) to a peer to peer network (i.e. blockchain), transactions regarding events such as telemetry of IoT devices (i.e. describes the event that is detected by the hardware interrogator))
wherein the blockchain adds the transaction to a blockchain that is dedicated to the physical product, and (Cohn; Paras. [0002]-[0003] & [0014]-[0016]: The peer to peer network (i.e. blockchain) adds the telemetry transactions of pertinent connected IoT devices (i.e. dedicated to the physical product))
wherein the blockchain establishes a state of the physical product.  (Cohn; Paras. [0002]-[0003] & [0014]-[0016]: The peer to peer network (i.e. blockchain) allows for sharing of stored telemetry data of IOT devices (i.e. establishes a state of the physical product))
Cohn is combinable with Britt because both are from the same field of endeavor of monitoring events of an internet of things device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Britt to incorporate the storing of collected internet of 

Regarding claim 4, Britt and Cohn teach the limitations of claim 1.
Britt and Cohn teach the limitations of claim 4 as follows:
The method of claim 1, wherein the IoTSD is affixed to the physical product.  (Britt; Paras. [0029] & [0097]: sensors are equipped to an IOT device (i.e. affixed to the physical product))

Regarding claim 5, Britt and Cohn teach the limitations of claim 1.
Britt and Cohn teach the limitations of claim 5 as follows:
The method of claim 1, wherein the cryptographic processor comprises a random number generator for creating encryption keys that are used to generate a digital signature for the IoTSD.  (Britt; Para. [0114]: randomly generating a public/private key pair (i.e. random number generator for creating encryption keys) which are used to sign communications for the IoT device (i.e. generate a digital signature for the IoTSD))

Regarding claims 7 and 15, Britt and Cohn teach the method of claim 1 and the computer program product of claim 11.
Britt and Cohn teach the limitations of claims 7 and 15 as follows:
wherein the physical product is stored within a locked container, and wherein the state sensors: detect that the locked container has been unlocked.  (Britt; Paras. [0042] & [0106]: including a door lock opener (i.e. locked container) and a security sensor and associated requests to unlock the door (i.e. detect that the locked container has been unlocked))

Regarding claim 8, Britt and Cohn teach the limitations of claim 1.
Britt and Cohn teach the limitations of claim 8 as follows:
The method of claim 1, wherein the one or more state sensors: detect that the physical product has been exposed to a predefined environmental condition.  (Britt; Paras. [0028] & [0042]: sensors attached to the IoT devices may detect temperature or humidity (i.e. detect that the physical product has been exposed to a predefined environmental condition))

Regarding claim 11, Britt teaches the limitations of claim 11 substantially as follows:
interrogating, by a hardware interrogator in a terminal, an Internet of Things Smart Device (IoTSD), (Britt; Paras. [0029] & [0097]: collecting (i.e. interrogating), by a IOT hub via sensors equipped to a IOT device (i.e. by a hardware interrogator in a terminal), user behavior with respect to IOT devices (i.e. IoTSD))
wherein the IoTSD is an off-line device that is associated with a physical product, and (Britt; Paras. [0028]-[0030] & [0097]: the IOT devices may be connected by a local connection (i.e. off-line) and capable of having physical measurable traits (i.e. associated with a physical product))
wherein the IoTSD comprises: a cryptographic processor, and (Britt; Paras. [0042]-[0043]: A microcontroller included in the sensors which encrypt communications (i.e. cryptographic processor))
one or more state sensors that monitor a state of the physical product; (Britt; Paras. [0029] & [0097]: sensors equipped to a IOT device (i.e. one or more state sensors), which monitor actions of IOT devices (i.e. state of the physical product))
detecting, by the hardware interrogator, an event that is described by an encrypted entry in the IoTSD, (Britt; Paras. [0029], [0042]-[0043], [0097] & [0130]-[0131]: collecting (i.e. detecting), by a IOT hub via sensors equipped to a IOT device (i.e. by a hardware interrogator in a terminal), user behavior or commands with respect to IOT devices (i.e. an event) contained in an encrypted IoT device packet (i.e. encrypted entry in the IoTSD))
wherein the encrypted entry is encrypted by the cryptographic processor in the IoTSD; and (Britt; Paras. [0042]-[0043] & [0130]-[0131]: An encrypted transmission (i.e. encrypted entry) is encrypted using the microcontroller)
Britt does not teach the limitations of claim 11 as follows:
A computer program product for imposing trust at an edge of a blockchain, wherein the computer program product comprises a non-transitory computer readable storage device having program instructions embodied therewith, the program instructions readable and executable by a computer to perform a method comprising: (Cohn; Paras: [0023] & [0060]-[0061]: A computer system comprising multiple processors, caches and memories, having instructions for execution of the system functions)
transmitting, from the terminal to a blockchain, a transaction that describes the event that is detected by the hardware interrogator, 
wherein the blockchain adds the transaction to a blockchain that is dedicated to the physical product, and 
wherein the blockchain establishes a state of the physical product.  
However, in the same field of endeavor, Cohn discloses the limitations of claim 11 as follows:
A computer program product for imposing trust at an edge of a blockchain, wherein the computer program product comprises a non-transitory computer readable storage device having program instructions embodied therewith, the program instructions readable and executable by a computer to perform a method comprising: (Cohn; Paras: [0023] & [0060]-[0061]: A computer system comprising multiple processors, caches and memories, having instructions for execution of the system functions)
transmitting, from the terminal to a blockchain, a transaction that describes the event that is detected by the hardware interrogator, (Cohn; Paras. [0002]-[0003] & [0014]: transmitting, from a sensor (i.e. terminal) to a peer to peer network (i.e. blockchain), transactions regarding events such as telemetry of IoT devices (i.e. describes the event that is detected by the hardware interrogator))
wherein the blockchain adds the transaction to a blockchain that is dedicated to the physical product, and (Cohn; Paras. [0002]-[0003] & [0014]-[0016]: The peer to peer network (i.e. blockchain) adds the telemetry transactions of pertinent connected IoT devices (i.e. dedicated to the physical product))
wherein the blockchain establishes a state of the physical product.  (Cohn; Paras. [0002]-[0003] & [0014]-[0016]: The peer to peer network (i.e. blockchain) allows for sharing of stored telemetry data of IOT devices (i.e. establishes a state of the physical product))
Cohn is combinable with Britt because both are from the same field of endeavor of monitoring events of an internet of things device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Britt to incorporate the storing of collected internet of things device information in an associated blockchain in order to improve the security of the system by providing a secure decentralized means of storing event information.

Regarding claim 16, Britt and Comb teach the limitations of claim 11.
Britt and Comb teach the limitations of claim 16 as follows:
The computer program product of claim 11, wherein the program instructions are provided as a service in a cloud environment.  (Cohn; Para. [0024]: The invention may be executed in a user application represented as a cloud service)
The same motivation to combine as in claim 11 is applicable to the instant claim.

Regarding claim 17, Britt teaches the limitations of claim 17 substantially as follows:
interrogating, by a hardware interrogator, an Internet of Things Smart Device (IoTSD), (Britt; Paras. [0029] & [0097]: collecting (i.e. interrogating), by a IOT hub via sensors equipped to a IOT device (i.e. by a hardware interrogator in a terminal), user behavior with respect to IOT devices (i.e. IoTSD))
wherein the IoTSD is an off-line device that is associated with a physical product, and (Britt; Paras. [0028]-[0030] & [0097]: the IOT devices may be connected by a local connection (i.e. off-line) and capable of having physical measurable traits (i.e. associated with a physical product))
wherein the IoTSD comprises: a cryptographic processor, and (Britt; Paras. [0042]-[0043]: A microcontroller included in the sensors which encrypt communications (i.e. cryptographic processor))
one or more state sensors that monitor a state of the physical product; (Britt; Paras. [0029] & [0097]: sensors equipped to a IOT device (i.e. one or more state sensors), which monitor actions of IOT devices (i.e. state of the physical product))
detecting, by the hardware interrogator, an event that is described by an encrypted entry in the IoTSD, (Britt; Paras. [0029], [0042]-[0043], [0097] & [0130]-[0131]: collecting (i.e. detecting), by a IOT hub via sensors equipped to a IOT device (i.e. by a hardware interrogator in a terminal), user behavior or commands with respect to IOT devices (i.e. an event) contained in an encrypted IoT device packet (i.e. encrypted entry in the IoTSD))
wherein the encrypted entry is encrypted by the cryptographic processor in the IoTSD; and  (Britt; Paras. [0042]-[0043] & [0130]-[0131]: An encrypted transmission (i.e. encrypted entry) is encrypted using the microcontroller)
Britt does not teach the limitations of claim 17 as follows:
A computer system comprising one or more processors, one or more computer readable memories, and one or more computer readable storage mediums, and program instructions stored on at least one of the one or more computer readable storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories to perform a method comprising: 
YOR820163040US01Page 40 of 42transmitting, to a blockchain, a transaction that describes the event that is detected by the hardware interrogator, 
wherein the blockchain adds the transaction to a blockchain that is dedicated to the physical product, and 
wherein the blockchain establishes a state of the physical product.  
However, in the same field of endeavor, Cohn discloses the limitations of claim 17 as follows:
A computer system comprising one or more processors, one or more computer readable memories, and one or more computer readable storage mediums, and program instructions stored on at least one of the one or more computer readable storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories to perform a method comprising: (Cohn; Paras: [0023] & [0060]-[0061]: A computer system comprising multiple processors, caches and memories, having instructions for execution of the system functions)
YOR820163040US01Page 40 of 42transmitting, to a blockchain, a transaction that describes the event that is detected by the hardware interrogator, (Cohn; Paras. [0002]-[0003] & [0014]: transmitting, from a sensor (i.e. terminal) to a peer to peer network (i.e. blockchain), transactions regarding events such as telemetry of IoT devices (i.e. describes the event that is detected by the hardware interrogator))
wherein the blockchain adds the transaction to a blockchain that is dedicated to the physical product, and (Cohn; Paras. [0002]-[0003] & [0014]-[0016]: The peer to peer network (i.e. blockchain) adds the telemetry transactions of pertinent connected IoT devices (i.e. dedicated to the physical product))
wherein the blockchain establishes a state of the physical product.  (Cohn; Paras. [0002]-[0003] & [0014]-[0016]: The peer to peer network (i.e. blockchain) allows for sharing of stored telemetry data of IOT devices (i.e. establishes a state of the physical product))
Cohn is combinable with Britt because both are from the same field of endeavor of monitoring events of an internet of things device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Britt to incorporate the storing of collected internet of things device information in an associated blockchain in order to improve the security of the system by providing a secure decentralized means of storing event information.

Claims 2, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2016/0197772 A1), in view of Cohn (US 2017/0310747 A1), as applied to claims 1, 11 and 17, further in view of Gupta (US 2015/0156266 A1).
 Regarding claims 2, 12 and 18, Britt and Cohn teach the method of claim 1, the computer program product of claim 11, and the computer system of claim 17.
Britt and Cohn do not teach the limitations of claims 2, 12 and 18 as follows:
wherein the IoTSD is verified for use with the physical product by a membership service. 
However, in the same field of endeavor, Gupta discloses the limitations of claims 2, 12 and 18 as follows:
wherein the IoTSD is verified for use with the physical product by a membership service.  (Gupta; Paras. [0030] & [0071]: a device in an IoT network (i.e. IoTSD) is allowed access based on a subscription (i.e. membership service)) 
Gupta is combinable with Britt and Cohn because all are from the same field of endeavor of monitoring events of an internet of things device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Britt and Cohn to incorporate the subscription based access for an internet of things device in order to improve the security of the system by providing a means by which a user of the internet of things service may be verified.

Claims 3, 6, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2016/0197772 A1), in view of Cohn (US 2017/0310747 A1), as applied to claims 1, 11 and 17, further in view of Natarajan (US 2017/0124633 A1).
 Regarding claims 3, 13 and 19, Britt and Cohn teach the method of claim 1, the computer program product of claim 11, and the computer system of claim 17.
Britt and Cohn teach the limitations of claims 3, 13 and 19 as follows:
directing, by the terminal, the blockchain to publish the blockchain that is dedicated to the physical product to include the provenance and state record of the physical product.  (Cohn; Paras. [0002]-[0003] & [0014]-[0016]: The peer to peer network (i.e. blockchain) adds (i.e. publishes) the telemetry transactions of pertinent connected IoT devices (i.e. dedicated to the physical product to include the provenance and state record of the physical product))
Britt and Cohn do not teach the limitations of claims 3, 13 and 19 as follows:
wherein the IoTSD further comprises one or more provenance tracking sensors that track a provenance of the physical product, and 
wherein the method further comprises: receiving, by the terminal, a request for a provenance and state record of the physical product; and 
in response to receiving the request for the provenance and state record of the physical product, 
However, in the same field of endeavor, Natarajan discloses the limitations of claims 3, 13 and 19 as follows:
wherein the IoTSD further comprises one or more provenance tracking sensors that track a provenance of the physical product, and (Natarajan; Paras. [0022]-[0026]: an IoT tag tracker which monitors movement (i.e. provenance tracking sensors which track a provenance of the physical product))
wherein the method further comprises: receiving, by the terminal, a request for a provenance and state record of the physical product; and (Natarajan; Paras. [0022]-[0026]: a pattern analyzer which receives location and movement information of the tag or item (i.e. provenance and state record of the physical product))
in response to receiving the request for the provenance and state record of the physical product, (Natarajan; Paras. [0022]-[0026]: Automatically processing an order in response to the reception of location or movement information)
Natarajan is combinable with Britt and Cohn because all are from the same field of endeavor of monitoring events of an internet of things device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Britt and Cohn to incorporate the movement and location detection of an internet of things device as in Natarajan in order to expand the functionality of the system by providing a means by which additional information, such as location and movement, may be monitored for the internet of things device.

Regarding claims 6 and 14, Britt and Cohn teach the method of claim 1 and the computer program product of claim 11.
Britt and Cohn do not teach the limitations of claims 6 and 14 as follows:
wherein the IoTSD further comprises one or more provenance tracking sensors, and 
wherein the one or more provenance tracking sensors: detect a physical movement of the physical product from a first location to a second location; and 
populate the IoTSD with a record of the physical movement of the physical product from the first location to the second location in order to establish a provenance of the physical product.  
However, in the same field of endeavor, Natarajan discloses the limitations of claims 6 and 14 as follows:
wherein the IoTSD further comprises one or more provenance tracking sensors, and (Natarajan; Paras. [0022]-[0026]: an IoT tag tracker which monitors movement (i.e. provenance tracking sensors))
wherein the one or more provenance tracking sensors: detect a physical movement of the physical product from a first location to a second location; and (Natarajan; Paras. [0022]-[0026]: an IoT tag tracker which monitors movement (i.e. physical movement of the physical product from a first location to a second location))
populate the IoTSD with a record of the physical movement of the physical product from the first location to the second location in order to establish a provenance of the physical product.  (Natarajan; Paras. [0022]-[0026]: a pattern analyzer which receives location and movement information of the tag or item (i.e. populate the IoTSD with a record of the physical movement of the physical product))
.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2016/0197772 A1), in view of Cohn (US 2017/0310747 A1), as applied to claims 1, 11 and 17, further in view of Wright (US 2019/0158470 A1).
 Regarding claims 9 and 20, Britt and Cohn teach the method of claim 1 and the computer system of claim 17.
Britt and Cohn do not teach the limitations of claims 9 and 20 as follows:
receiving, by the terminal, an on-line record of a change of ownership of the physical product; 
transmitting, from the terminal to the blockchain, an ownership transaction that describes the change of ownership of the physical product, 
wherein the blockchain adds the ownership transaction to the blockchain that is dedicated to the physical product. 
However, in the same field of endeavor, Wright discloses the limitations of claims 9 and 20 as follows:
receiving, by the terminal, an on-line record of a change of ownership of the physical product; (Wright; Paras. [0110]-[0113]: A blockchain which records (i.e. on-line record) an ownership transfer of an asset (i.e. change of ownership of the physical product))
transmitting, from the terminal to the blockchain, an ownership transaction that describes the change of ownership of the physical product, (Wright; Paras. [0110]-[0113]: A blockchain which records an ownership transfer of an asset (i.e. change of ownership of the physical product))
wherein the blockchain adds the ownership transaction to the blockchain that is dedicated to the physical product.  (Wright; Paras. [0110]-[0113]: A blockchain which records (i.e. adds) an ownership transfer (i.e. ownership transaction) of an asset)
 Wright is combinable with Britt and Cohn because all are from the same field of endeavor of monitoring and storage of events of a device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Britt and Cohn to incorporate the monitoring of transfer of ownership of an asset as in Wright in order to improve the security of the system by providing a means by which an owner of an asset may be confirmed via a decentralized storage system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2016/0197772 A1), in view of Cohn (US 2017/0310747 A1), as applied to claims 1, 11 and 17, further in view of Shuman (US 2014/0241354 A1).
 Regarding claim 10, Britt and Cohn teach the limitations of claim 1.

The method of claim 1, further comprising: 
interrogating, by a first hardware interrogator, the physical product at a first location; 
determining, by the terminal, that the physical product has moved from the first location to a second location;  YOR820163040US01Page 38 of 42in response to determining that the physical product has moved from the first location to the second location, disabling the first hardware interrogator at the first location and activating a second hardware interrogator at the second location.  
However, in the same field of endeavor, Shuman discloses the limitations of claim 10 as follows:
The method of claim 1, further comprising: 
interrogating, by a first hardware interrogator, the physical product at a first location; (Shuman; Paras. [0065]-[0066]: Determining (i.e. interrogating) by the system that an IoT device (i.e. physical product) is found within a certain location context (i.e. first location))
determining, by the terminal, that the physical product has moved from the first location to a second location;  (Shuman; Paras. [0065]-[0066]: Determining by the system that an IoT device (i.e. physical product) is found within another certain location context (i.e. moved from the first location to a second location))
YOR820163040US01Page 38 of 42in response to determining that the physical product has moved from the first location to the second location, disabling the first hardware interrogator at the first location and activating a second hardware interrogator at the second location.  (Shuman; Paras. [0065]-[0066]: In response to a location being found within a certain location context (i.e. determining that the physical product has moved from the first location to the second location) changing the IoT group of an IoT device to the IoT group corresponding to the location of the IoT device (i.e. disabling the first hardware interrogator at the first location and activating a second hardware interrogator at the second location))
 Shuman is combinable with Britt and Cohn because all are from the same field of endeavor of monitoring events of an internet of things device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Britt and Cohn to incorporate the altering of connected and associated IoT devices based on location and movement as in Shuman in order to improve the security of the system by providing a means by which IoT devices will communicate with devices in physical proximity.

Prior Art Considered But Not Relied Upon
	Glickfield (US 2015/0185713 A1) which teaches triggering a device action in an internet of things environment based on a motion-based prediction of a user initiation the device action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438